                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          VALDOSTA DIVISION


UNITED STATES OF AMERICA

v.                                             Case No. 7:17-CR-28 (HL)

URIAH WADE HALL


                                     ORDER

      Before the Court is Defendant Uriah Wade Hall’s Motion to Suppress

Illegally Obtained Evidence. (Doc. 21, 25). Defendant argues that evidence

obtained at his residence, n methamphetamine, marijuana, and a firearm, should

be suppressed under the “fruit of the poisonous tree doctrine” because (1) the

arresting officers illegally detained Defendant without reasonable suspicion or

probable cause; (2) law enforcement officers illegally searched Defendant’s

vehicle; (3) law enforcement officers illegally seized personal property from

Defendant’s vehicle; and (4) law enforcement officers illegally entered

Defendant’s residence without a search warrant. After conducting an evidentiary

hearing, and after thoroughly reviewing the arguments of Defendant and the

Government, the Court finds based on a totality of the circumstances that the law

enforcement   officers   lacked   objectively reasonable   suspicion to detain

Defendant. Accordingly, any evidence of criminal wrongdoing discovered

subsequent to the detention is fruit of an unconstitutional intrusion. The Court

therefore GRANTS Defendant’s motion to suppress.
I.    FACTS

      Around 11 o’clock on the morning of March 14, 2017, Lieutenant Rob

Picciotti, who is employed with the Special Operations Division of the Lowndes

County Sheriff’s Department and also a member of the FBI Task Force in

Valdosta, Georgia, began his daily patrol in an SUV with Staff Sergeant Tyler

Greene, Sergeant Kenny Busby, and Investigator Steve Exum. (Doc. 28, p. 10-

11, 41). The officers were not assigned a specific area to patrol. (Id. at p. 12).

Rather, they “work[ed] within the county and the outlying areas.” (Id.).

      Several times throughout the day, the officers patrolled through Webster

Street, which “is located on the southern end of the east side of Valdosta.” (Id.).

According to Lieutenant Picciotti, the area around Webster and Charlton Streets

is known to be a “high crime area” predominated by the Gangster Disciple gang

and is patrolled several times a day. (Id. at p. 12-13). Of particular interest to

Lieutenant Picciotti on the night in question were the adjoining rooming houses

located at 402 and 404 Webster Street. (Id. at p. 12). Several months prior,

sometime in the fall of 2016, “[t]he area itself had been identified . . . as a location

where a number of narcotics deals were occurring in the yards of the two

rooming houses either from dealers that were arriving there or persons that were

residing at the home.” (Id.). Lieutenant Picciotti was involved in serving a search

warrant on a Mr. Robert Wimberly, who at that time lived at 404 Webster Street

and was suspected of selling methamphetamine. (Id. at p. 13). While awaiting

                                           2
Mr. Wimberly’s arrival at the residence to serve the warrant, Lieutenant Picciotti

encountered “a couple of gentlemen that were out in front of 402 that were heavy

drinkers, older gentlemen that lived there, and we began speaking on and off in

times when I would patrol through there and they would identify things to me that

were occurring in the area.” (Id.).

      While Lieutenant Picciotti and the other law enforcement officers passed

by the property located at 402 and 404 Webster Street several times on March

14, 2017, they found no cause to stop at the residence. Lieutenant Picciotti

remarked that they had observed cars in the driveway, “but I had not seen

anybody standing outside that I wanted to speak to. . . . 402 had a lot of guys out

front that were drinking that I saw coming and going, but nothing that led to me,

hey, you know, who are these people that I want to go up and speak to.” (Id. at p.

40). Then, sometime around 9 or 10 o’clock that evening, Lieutenant Picciotti

“observed two silhouettes in the driveway.” (Id. at p. 14, 40). He did not know

who the individuals were, or even whether they were male or female. The two

people were standing fifteen to twenty yards from the front side of the residence

next to a car with the doors open. (Id.). Lieutenant Picciotti stated, “I wanted to go

out and see who the people were that were visiting. I hadn’t noticed any activity

in the driveway of 404 throughout the day. I wanted to see who that was in the

driveway – if they were affiliated with the house.” (Id.). The law enforcement

officers pulled their SUV into the driveway and parked about a car’s length

                                          3
behind the other cars in the driveway. (Id. at p. 36-37). The officers exited the

vehicle en masse, activated their body worn cameras, and approached the two

figures. (Id. at p. 14). It was dark, so the officers approached with flashlights. (Id.

at p. 43). They each also wore a vest that identified them as law enforcement

officers. (Id.).

       When the officers first saw the two individuals by the driveway, they were

standing on either side of the vehicle. (Id. at p. 14). As the officers approached,

the person on the passenger side of the vehicle, who identified himself as Tony

Hall, Defendant’s father, sat down in the passenger seat. (Id.). Lieutenant

Picciotti casually approached Defendant, who appeared to be folding a pair of

jeans. (Gov’t Ex. 1, Picciotti, 0:08). Picciotti then asked whether the two

individuals “stayed” at that address. (Gov’t Ex. 1, Picciotti, 0:08-10). Defendant

replied in the negative, stating that they live on Magnolia Street. (Gov’t Ex. 1,

Picciotti, 0:10-15). Picciotti then remarked that law enforcement had received a

tip about drug use in the parking lot of a rooming house. (Gov’t Ex. 1, Picciotti,

0:10-20).

       Lieutenant Picciotti testified that as he was speaking with Defendant, he

“pretty quickly smelled an odor of burnt marijuana either coming from the person

and/or from the open door of the vehicle.” (Doc. 28, p. 16). He also observed that

a sandwich bag with the corners removed fell onto the ground as Defendant was

folding his jeans. (Id.). Based on his training and experience, clear plastic

                                          4
sandwich bags with the corners removed are a common tool of drug distribution.

(Id. at p. 17). Lieutenant Picciotti commented to Defendant on the missing “bag

bottoms,” which he identified as having fallen out of Defendant’s pants and as

being observed in the car door. (Gov’t Ex. 1, Picciotti, 0:30-42). Defendant

responded with the question, “Bag bottoms?” (Gov’t Ex. 1, Picciotti, 0:30-32).

Lieutenant Picciotti next inquired whether Defendant “used the marijuana,”

informing Defendant that he smelled “a little bit of burnt marijuana.” (Gov’t Ex. 1,

Picciotti 1:04-06, 1:09-11). Defendant admitted that he does smoke a little bit.

(Gov’t Ex. 1, Picciotti, 1:08-10). Defendant also admitted that he had smoked

marijuana but not at that location as they had just arrived to visit with one of the

downstairs residents. (Gov’t Ex. 1, Picciotti, 1:10-20). During this exchange, the

other officers can be seen looking in and around the car with their flashlights.

(Gov’t Ex. 1, Busby, 0:01-36; Exum, 0:01-36). One of the officers also runs a

check on Defendant’s name for any outstanding warrants. (Gov’t Ex. 1, Exum,

0:48 -1:04).

      It is unclear from the body camera footage which officer requested

permission to search Defendant’s car, or even if a law enforcement officer

affirmatively posed the question. However, Defendant can be heard saying at

one point, “You’re welcome to do whatever you want to do.” (Gov’t Ex. 1,

Picciotti, 0:42-43). The officers then conducted a physical search of Defendant,



                                         5
his father, and the vehicle. No drugs were found on either individual or in the car.

(Doc. 28, p. 45).

      The interaction between law enforcement and Defendant did not conclude

once the officers completed the search of the car, though. Lieutenant Picciotti

continued to detain Defendant so that he could investigate whether Defendant

was truthfully reporting that he was visiting another resident. (Doc. 28, p. 19).

Apparently, the downstairs resident denied that Defendant was visiting him and

instead claimed that Defendant lived in an upstairs apartment. (Id. at p. 19, 21,

47; Gov’t Ex. 1, Exum, 3:17-28). Lieutenant Picciotti confirmed through his

testimony that during this time, neither Defendant nor his father were free to

leave. (Id. at p. 20, 47). Picciotti justified the continued detention based on the

presence of alleged drug packaging material, the odor of marijuana, and the

inconsistent statements concerning whether Defendant was visiting a resident of

the property or whether he resided at the property. (Id.).

      Lieutenant Picciotti returned to the car to pursue additional information

regarding why Defendant and his father were on the property. He stated that he

was “trying to, at this point through my arrest, dispel anything dealing with what

I’m dealing with under the violation of Georgia Controlled Substance Act. Where

it could be originating from, what areas of the home have you accessed through

either consent or illegally? Could a crime have occurred other than a BGCS, say

like a burglary.” (Id. at p. 23, 48). He wanted to know what other reason the pair

                                         6
may have “to be there if you haven’t visited the person you were telling me you

were there to see.” (Id. at p. 23).

      Lieutenant Picciotti then noticed that Defendant’s father was carrying a set

of keys on his belt. (Id. at p. 21). He inquired whether any of the keys would fit

any of the doors to the residence. (Id. at p. 22). None of Mr. Hall’s keys fit any

lock. (Id. at p. 49; Gov’t Ex. 1, Exum, 7:09-28). Picciotti then returned to the car

where he noticed another set of keys on the seat of the car, which Defendant

identified as his father’s maintenance keys for the building. (Id. at p. 24-25; Gov’t

Ex. 1, Busby, 9:30-45). Picciotti took the keys from the car, claiming that the keys

“were recovered in the car under the consent search of the car.” (Id. at p. 25).

      Lieutenant Picciotti used the second set of keys to unlock the front door

and to enter the building. (Id. at p. 24, 50; Gov’t Ex. 1, Busby, 9:58-10:06; Exum,

9:40-10:00). He called “hello” as he started up the stairs from the ground floor to

the upstairs apartment. (Id. at p. 25, 50; Gov’t Ex. 1, Busby, 10:06-07; Exum,

10:01). Picciotti met another resident of the unit at the top of the stairs, where

there was a secondary door. (Id. at p. 25, Gov’t Ex. 1, Exum, 10:07-10:29). The

man confirmed that he thought Defendant did live in the unit. (Doc. 28, p. 51-52;

Gov’t Ex. 1, Exum, 10:50-54). He permitted Lieutenant Picciotti to enter the

residence so that Picciotti could also speak with another man who lived there and

look around the common areas. (Gov’t Ex. 1, Exum, 11:30-48). The man, Robert



                                         7
Brown, explained that he, Defendant, and one other person shared the kitchen

area but that each had his own locked room. (Gov’t Ex. 1, Exum, 11:48-12:07).

      Brown pointed out which door belonged to Defendant. (Govt’ Ex. 1, Exum,

12:50-13:16). Lieutenant Picciotti testified that he heard a dog in the room

identified as Defendant’s and that he also could detect the odor of marijuana

emanating from the room. (Doc. 28, p. 28). Lieutenant Picciotti then took the keys

that had been used to open the front door and successfully tried them in the lock

to the room believed to belong to Defendant. (Id. at p. 30; Def. Ex. 10, Greene,

15:37-49).

      Sergeant Greene, who had followed Lieutenant Picciotti into the home,

returned to the parking lot to confront Defendant with the information gathered

inside the residence. (Def. Ex. 10, Greene, 16:54-17:31). Defendant continued to

deny that he lived there, saying that he lived with his father on Magnolia Street

and explaining that he smoked marijuana at the Magnolia Street address earlier

in the day. (Def. Ex. 10, Greene, 16:58-17:16, 17:40-44, 17:47-51, 17:56-58).

After a telephone call to the owner of the residence, who again verified that

Defendant occupied the room at the top of the stairs to the left, Sergeant Greene

placed Defendant in handcuffs but advised him that he was not yet under arrest.

(Def. Ex. 10, Greene, 20:46-22:17).

      Lieutenant Picciotti asked Defendant whether he wanted to consent to a

search of the room or if he wanted the officers to apply for a search warrant.

                                        8
(Def. Ex. 10, Greene, 22:36-40). Initially, Defendant did not consent, claiming

again that he did not live there. (Def. Ex. 10, Greene, 22:42-45). According to

Lieutenant Picciotti, soon thereafter Defendant requested to speak with Sergeant

Busby “about some things that were in his room, and he knew that he was going

to jail.” (Doc. 28). Sergeant Busby then Mirandized Defendant, “at which point

[Defendant] consented to speak to him without a lawyer present and

acknowledged the presence [of] contraband in his room[,] describing the location

of it and consenting to a search.” (Id.). Defendant consented to a search of the

room,     where      the   law   enforcement     officers   recovered     marijuana,

methamphetamine, drug paraphernalia, digital scales, and a 20-gauge shotgun.

(Id. at p. 4, 32).

        Defendant was charged with the following: Count One, Possession with

Intent to Distribute Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C); Count Two, Possessing a Firearm During and in Relation to a Drug

Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1)(A); Count Three,

Possession of a Firearm by a Convicted Felon, in violation of 18 U.S.C.

§ 922(g)(1); and Count Four, Possession of Marijuana, in violation of 21 U.S.C.

§ 844(a). (Doc. 1). Defendant has moved to suppress “any and all evidence

obtained as a result of his illegal detention, the illegal entry and search of 404 1/2

Webster Street, Valdosta, Georgia, and [his] illegal arrest.” (Doc. 21, p. 1).



                                          9
II.    MOTION TO SUPPRESS STANDARD

       “Upon a motion to suppress evidence garnered through a warrantless

search and seizure, the burden of proof as to the reasonableness of the search

rests with the prosecution. The Government must demonstrate that the

challenged action falls within one of the recognized exceptions to the warrant

requirement, thereby rendering it reasonable within the meaning of the [F]ourth

[A]mendment.” United States v. Freire, 710 F.2d 1515, 1519 (11th Cir. 1983)

(citation omitted).

III.   DISCUSSION

       Defendant argues that any and all evidence obtained in this case should

be suppressed because law enforcement agents detained him without

reasonable suspicion that he had been or was presently engaged in criminal

activity. 1 The Government states that the interaction between law enforcement

and Defendant began as a consensual encounter. Nevertheless, the Government

reasons that the officers possessed reasonable suspicion to approach Defendant

at the outset based on the officers’ knowledge of the crime rate in the particular

neighborhood and Defendant’s presence in a dark driveway outside a residential




1 Defendant raised a number of grounds for suppression. However, because the
Court finds that the law enforcement agents lacked reasonable suspicion for the
initial detention of Defendant, the Court need not reach the merits of Defendant’s
alternative arguments.
                                         10
unit where officers received information that alleged drug trafficking activity may

be taking place.

      The Fourth Amendment guarantees “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches

and seizures….” U.S. Const. amend. IV. Evidence obtained in violation of the

Fourth Amendment must be suppressed. United States v. Gilbert, 942 F.2d 1537,

1541 (11th Cir. 1991). However, not all interactions between law enforcement

and private citizens implicate the protections of the Fourth Amendment. United

States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011). “Only when the officer,

by means of physical force or show of authority, has in some way restrained the

liberty of a citizen may [a court] conclude that a ‘seizure’ has occurred.” Terry v.

Ohio, 392 U.S. 1, 19 n.16 (1968). Police-citizen encounters are divided into three

tiers to analyze possible Fourth Amendment violations: “(1) police-citizen

exchanges involving no coercion or detention; (2) brief seizures or investigatory

detentions; and (3) full-scale arrests.” United States v. Perez, 443 F.3d 772, 777

(11th Cir. 2006).

      A Tier I, or consensual encounter, does not implicate the Fourth

Amendment. Id. The law is clear that “a seizure does not occur simply because

a police officer approaches an individual and asks a few questions.” Florida v.

Bostick, 501 U.S. 429, 434 (1991); see also United States v. Franklin, 323 F.3d

1298, 1301 (11th Cir. 2003) (“There is nothing in the Constitution which prevents

                                        11
a policeman from addressing questions to anyone on the streets.”) (quotation

marks omitted). As the Supreme Court has explained, “law enforcement officers

do not violate the Fourth Amendment by merely approaching an individual on the

street or in another public place, by asking him if he is willing to answer some

questions, by putting questions to him if the person is willing to listen, or by

offering in evidence in a criminal prosecution his voluntary answers to such

questions.” Id. (quoting Florida v. Royer, 460 U.S. 491, 497 (1983)) (quotation

marks omitted). “So long as a reasonable person would feel free to disregard the

police and go about his business, the encounter is consensual and no

reasonable suspicion is required.” Id. (quotation marks and citation omitted).

Fourth Amendment scrutiny is not triggered until the encounter loses its

consensual nature. Id.

      The burden lies with the government to prove “voluntary consent based on

a totality of the circumstances.” Jordan, 635 F.3d at 1186 (citing United States v.

Beckham, 505 F.2d 1316, 1318 (5th Cir. 1975)). “If a reasonable person would

feel free to terminate the encounter, then he or she has not been seized.” Perez,

443 F.3d at 777-78 (quotations and emphasis omitted). However, “[i]f the

citizen’s cooperation is induced by ‘coercive means’ or if a reasonable person

would not ‘feel free to terminate the encounter,’ . . . then the encounter is no

longer consensual, a seizure has occurred, and the citizen’s Fourth Amendment



                                        12
rights are implicated.” Jordan, 635 F.3d at 1186 (quoting United States v.

Drayton, 536 U.S. 194, 201 (2002)).

      The court should consider the following factors when deciding whether a

police-citizen encounter was consensual or whether a seizure has occurred:

             whether a citizen’s path is blocked or impeded; whether
             identification is retained; the suspect’s age, education and
             intelligence; the length of the suspect’s detention and
             questioning; the number of police officers present; the display
             of weapons; any physical touching of the suspect, and the
             language and tone of voice of the police.

Perez, 443 F.3d at 778 (quotations omitted). These factors should not be applied

rigidly; rather, they should be utilized as relevant guidance. Id. “The ultimate

inquiry remains whether a person’s freedom of movement was restrained by

physical force or by submission to a show of authority.” Jordan, 635 F.3d at 1186

(citing California v. Hodari D., 499 U.S. 621, 626 (1991)).

      Here, the Government’s blanket statement that the events giving rise to

Defendant’s ultimate arrest began as a Tier I encounter is not sufficient to meet

the burden of demonstrating that the interaction between Defendant and the law

enforcement officers was consensual. The totality of the circumstances leads to a

very different conclusion. The evidence reveals that the four officers were

traveling together in an SUV on the evening in question. (Doc. 28, p. 41). The

officers pulled off the main road and drove approximately fifteen to twenty yards

down the driveway at 404 Webster Street. (Id. at p. 34). The officers positioned


                                        13
their vehicle about one car length back from the other vehicles parked at the

residence. (Id. at p. 36-37). All four officers then exited the SUV and approached

Defendant and his father, who were standing on either side of Defendant’s

vehicle. The doors to the vehicle were open. (Id. at p. 14). It is plain from the

evidence that, despite the congenial interchange between Defendant and the

officers, Defendant’s freedom of movement was restricted from the outset, both

physically and by a show of authority by the four officers surrounding the vehicle,

and that a reasonable person in Defendant’s position would not have felt free to

leave or to otherwise avoid or end the encounter with the law enforcement

officers. Nor did the officers ever instruct Defendant that he had the option of

entering his vehicle and leaving the premises.

      Once a police-citizen interaction elevates to a Tier II encounter, the Fourth

Amendment is implicated. The Fourth Amendment does not prevent a police

officer “in appropriate circumstances and in an appropriate manner [from]

approach[ing] a person for purposes of investigating possibly criminal behavior

even through there is no probable cause to make an arrest.” Terry, 392 U.S. at

22. But law enforcement officers may only conduct this type of brief seizure and

investigatory stop where “(1) the officers have a reasonable suspicion that the

suspect was involved in, or is about to be involved in, criminal activity, and (2) the

stop was reasonably related in scope to the circumstances which justified the



                                         14
interference in the first place.” Jordan, 635 F.3d at 1186 (citation and internal

quotation marks omitted).

      “[R]easonable suspicion is a less demanding standard than probable

cause,” requiring a showing “considerably less than preponderance of the

evidence;” but there still must be “at least a minimal level of objective justification

for making the stop.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). “This process

allows officers to draw on their own experience and specialized training to make

inferences from and deductions about the cumulative information available to

them that might well elude an untrained person.” United States v. Arvizu, 534

U.S. 266, 273 (2002). Nevertheless, the officer must be able to articulate

something more than an “inchoate and unparticularized suspicion or ‘hunch.’”

Terry, 392 U.S. at 27. When making reasonable suspicion determinations, the

reviewing court must look at “the totality of the circumstances” to see whether the

detaining officer has a “particularized and objective basis” for suspecting

wrongdoing. Arvizu, 534 U.S. at 273 (citation omitted).

      Lieutenant Picciotti testified that on March 14, 2017, around 11 o’clock in

the morning, he began his daily patrol along with three other law enforcement

officers. (Doc. 28, p. 11). The officers were not assigned to a particular patrol

area but worked within Lowndes County and the surrounding areas. (Id. at p. 12).

According to Lieutenant Picciotti, Webster Street is located in a “high crime area,”

so law enforcement personnel “patrol[s] through several times a day.” (Id.).

                                          15
During the day on March 14, Lieutenant Picciotti testified that while he had seen

cars parked in the driveway at 404 Webster Street, he “had not seen anybody

standing outside that [he] wanted to speak to.” (Id. at p. 40). “402 had a lot of

guys out front that were drinking that I saw coming and going, but nothing that

led me, hey, you know, who are these people that I want to go up and speak to.”

(Id.). Then, around 9 or 10 o’clock that evening, he “observed two silhouettes in

the driveway” of 404 Webster Street. (Id. at p. 14, 40). The two individuals were

“maybe 15 to 20 yards front the front side of the home next to a car with the

doors open on it.” Picciotti testified that he “wanted to go out and see who the

people were that were visiting. [He] hadn’t noticed any activity in the driveway of

404 throughout the day. [He] wanted to see who that was in the driveway – if

they were affiliated with the house.” (Id.).

      Lieutenant Picciotti’s interest in this particular address (there is no

indication that the officer had any particularized knowledge of Defendant) was

piqued several months prior. Sometime in the fall of 2016, the area around 402

and 404 Webster Street “had been identified . . . as a location where a number of

narcotics deals were occurring in the yards of the two rooming houses either

from dealers that were arriving there or persons that were residing at the time.”

(Id. at p. 12). Lieutenant Picciotti testified that he was involved in serving a

warrant at 404 Webster Street on a prior resident at that address by the name of

Robert Wimberly, who was suspected of selling methamphetamine. (Id. at p. 13).

                                          16
While waiting for Mr. Wimberly to return to the residence in the fall of 2016,

Picciotti “identified a couple of gentlemen that were out in front of 402 that were

heavy drinkers, older gentlemen that lived there, and we began speaking on and

off in times when I would patrol through there and they would identify things to

me that were occurring in the area.” (Id.).

      Even though Lieutenant Picciotti’s testimony reveals his prior knowledge of

drug-related activity in and around the Webster Street address several months

prior to his encounter with Defendant, there is no evidence that Picciotti had any

information about present drug activity on the night in question. He and the other

officers patrolling the general area had passed by the residence numerous times

on March 14, 2017. Despite seeing other cars and individuals coming and going

from the property throughout the day, the decision to stop and investigate was

not formulated until Lieutenant Picciotti observed the “two silhouettes in the

driveway.” (Id. at p. 14). Upon approaching the two individuals, Picciotti can be

observed in his body cam footage first asking whether Defendant and his father

lived at that address and then noting that the officers had received a tip about

drug use in the parking lot of a rooming house. (Gov’t Ex. 1, Picciottii, 0:08-0:22).

      Lieutenant Picciotti’s testimony provides no further insight into any alleged

tip received by law enforcement concerning drug related activity at this particular

residence prior to the detention of Defendant and appears to be nothing more

than a pretext for making the stop. The only information Picciotti offered about

                                         17
any tip relates to casual interactions he had with several local drunks about

generalized drug activity in the area. (Doc. 28, p. 13). But a tip from an informant

must exhibit “sufficient indicia of reliability to provide reasonable suspicion to

make the investigatory stop.” Alabama v. White, 496 U.S. 325, 327 (1990); see

also United States v. Kent, 691 F.2d 1376, 1380 (11th Cir. 1982) (“A known,

albeit unproven, informant coupled with subsequent corroboration of the tip’s

details can justify a reasonable suspicion of criminality.”). Lieutenant Picciotti

provided no evidence regarding the source of the tip or the specific nature of the

tip, nor did he testify about any verification of the tip through independent

investigation. Without more, the Court cannot find that any alleged tip provided

objectively reasonable suspicion for the initial stop.

      In short, it is apparent that when Lieutenant Picciotti made the call to turn

into the driveway and to approach the two shadows he observed from the road

he was acting on a “hunch” that these individuals may be engaged in drug

related activity. Based on a totality of the circumstances, it is clear to the Court

that the law enforcement officers were engaged in a generalized investigation

and lacked “a particularized and objective basis for suspecting legal wrongdoing”

on the part of Defendant. Arvizu, 534 U.S. at 273. Consequently, the later

discovery of narcotics and a firearm were fruits of an unconstitutional detention

and are subject to suppression. Defendant’s motion to suppress is therefore

GRANTED.

                                         18
      SO ORDERED, this 5th day of February, 2019.


                                  s/ Hugh Lawson__________________
                                  HUGH LAWSON, SENIOR JUDGE
aks




                                    19
